Title: Benjamin Henry Latrobe to Thomas Jefferson, 28 July 1817
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


          
             Dr Sir
            Washington
July 28th 1817
          
          Since my last of the 24th I have engaged a young man of the name of Johnson, to undertake your Stone cutting, should the terms be approved. He is not only capable of to cut a Doric Capital, or a Base, but to execute the common Architectural decorations, as foliage & Rosettes, with great neatness & dispatch, for, in the scarcity of Carvers, I have, for some time past, put him under Andrei, & have lately employed him to carve the rosettes in the Caissons of the cornice of the H. of Rep. which he has done quite to my Satisfaction. He also possesses that quality, so essential to the workmen, you employ, good temper, & is besides (which is not always compatible with good temper) quite sober.—His terms are 2$.50 ⅌ day, finding himself. This is what our journeymen earn here, in Summer. If he is to have the charge of more men, he will expect his wages to be encreased, and he expects constant employment while engaged, & well, & that his actual expenses to the spot, & back again (should he return to Washington) shall be paid.—He is ready to depart at a few days notice
          I observe in the newspapers a letter from a Gentleman in Virginia dated July 20th, mentioning his visit to Monticello, & that you were then at Your Bedford Estate. If so I cannot expect an early answer to this letter or to my last, but I shall keep Johnson ready for You whenever I do hear from You.—
          Notwithstanding the convenience, & great utility to many of my most important interests which I find from the Polygraph, it is a fact, that Peale never could dispose of more than 60, 40 of which about, as his Son tells me, where were sold by my recommendation. In each of the public offices here, one was procured, but never used, & I found them in 1812, almost destroyed. For knowing them to be useless where they were, I endeavored to borrow one for a Member of Congress, & found them in a very neglected state.—I have often recommended them to Merchants, but they object, “that their Clerks are always sufficient for the copying of their letters, & would otherwise be unemployed, & moreover never write a good hand for want of practice; & that they must copy their letters into books, for safekeeping, & for production in courts of justice.”—In all this there is certainly something substantial, enough to prevent innovation in a system, in which form, & uniform practice is assuredly very essential; for merchants, are generally as a sort of Machines, & govern themselves as much by the practice of their business, as Lawyers do. Thus in the most writing class of men, the Polygraph has had no introduction, & is used only by a few litterary men, who will take the pains to save themselves trouble.
          With the Tobacco Capital, I shall send you some polished specimens of the Potomac Marble.
          
            I am as ever with the highest esteem yrs
            B H Latrobe.
          
        